Title: From George Washington to James McHenry, 15 October 1798
From: Washington, George
To: McHenry, James



Dear Sir
Mount Vernon 15th Octr 1798

Your letter of the 2d, and three of the 5th instant, came duly to hand. Those of the latter date, were received late in the evening preceeding my visit to the Federal City, where I was detained several days on business; and is the cause of their remaining unacknowledged so long.
In the former, you ask if I am acquainted with characters, who have talents and acquirements to fit them for the command of the Corps of Artillerists and Engineers? I am so far from the possession of such knowledge, that I should be unwilling to hazard a recommendation of any, to these important Offices. Mr Edward Rutledge of Charleston So. Carolina commands the Artillery Corps of that State, and is a man of Spirit and abilities. He is, besides, the particular friend of General Pinckney; but I have no idea (if he was agreeable to the President) that the Rank of Lieut. Colonel Commandant would induce him to come forward. Major Rivardi (now in the Service of the U. States) is, I am told, a Scientific character, & a man of experience. He is a Swiss, and was sometime in the Service of Russia. How he has conducted himself in ours, your opportunities, better than any information of mine, will enable

you to judge. He is gentlemanly in his appearance, & by those who know him better than I do, said to be a man of abilities & information.
With respect to the Officers for the Regiments, which (by the plan you submitted to the President) are to be raised in the Southern division; I have made, and shall continue to make, such enquiries for suitable ones, as I can do without committing myself, if it should not be approved; and in this State I might be able, I presume, with the aids I could derive, to make a tolerable good Selection for the proportion, or quota of the four Regiments it would have to furnish. But this is not to be done in the Southern, and Western States without relying upon others: and in whom can more confidence be placed than in the General Officers therein, who are to experience the good—or the evil—which will result from proper, or improper selections? My opinion therefore is, that after the quota of men, required from each State is ascertained, that the least tardy, & most efficient mode would be, to send a list of the applicants from each to the General Officers, or Officer, (where there are any) residing there in, and therefrom; or from his or their own knowledge of other characters; and such information as can be obtain’d; make a selection of Officers of the different grades; proportioned thereto; and to know whether they will, or will not serve in the grades alloted. This to be final; that the recruiting Service may commence without further delay. But if the President chuses to have a check upon this measure, let such arrangements be forwarded without delay to the War Office for sanction, or alteration, at his pleasure; and returned for the purpose abovementioned; for it is of the highest importance that the Augmented force should be raised, & in training as soon as possible.
Generals Pinckney and Washington would, I am confident, be careful in their selection of Officers for the Troops to be raised in South Carolina & Georgia; and from the character of General Davie, I should hope he would not be less attentive to those to be taken from No. Carolina: How this might be in the State of Tennessee, I cannot say; and with respect to Kentucky, I am more at a loss to express any opinion.
Enclosed is a sketch of the quotas which the States in the Southern division would have to furnish of the four Regiments of Infantry, & six Troops of horse according to the Census, & state of

the present Representation. If upon due consideration it should be approved, it might go into immediate execution; either by an immediate order from the War Office, or mediately through the Commander in Chief, as shall be deemed best. In the former case, I conceive it ought to be accompanied with Instructions to the Generals, or persons to whom the order issues, to give, in the selection of fit characters, a preference first, to Officers of the Revolutionary army who are in the prime of life; who have distinguished themselves by their bravery, attention, & gentlemanly deportment; & who have not forfeited their pretensions to either of these qualifications since—2dly if such are not to be found; next, to young Gentleman of good families, liberal educations, and high sense of honour; and 3d in neither case to any who are known enemies to their own government: for they will as certainly attempt to create disturbances in the Military, as they have done in the Civil Administration of their Country. With great esteem & regard I am—Dear Sir Your Most Obedt Servt

Go: Washington


P.S. In treating on the Subject of Regimental Officers, for the Augmentation—Colo. Willm Smith of New York again occurs. I know not on what precise ground the’ nomination of him was rejected by the Senate, and therefore to advise bringing him forward again might be improper—nor should I incline to do it, if there was just cause to impeach either his integrity, or his attachment to the measures of Government. But I have always viewed Colo. Smith in the light of an Officer possessing Military talents, and conceive, if he would accept of it, that the command of one of the Regiments about to be raised in the middle district of the United States could not be better bestowed.


G.W——n
